 



Exhibit 10.5

AMENDED AND RESTATED

INDUSTRIAL REAL ESTATE LEASE

BY AND BETWEEN

LIPPMAN & LIPPMAN, L.P. AND MARTIN AND DONNABETH LIPPMAN,
LANDLORD

AND

DICK’S SPORTING GOODS, INC., TENANT

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
INDUSTRIAL REAL ESTATE LEASE

This Amended and Restated Industrial Real Estate Lease (this “Lease”) amends and
restates the Industrial Real Estate Lease entered into by and between Panattoni
Development Company, as assigned by Panattoni Development Company to West Penn
Investments, LLC pursuant to the Assignment and Assumption of Option and Lease
Agreement dated as of May 12, 1999, as assigned to Martin Lippman and Donnabeth
Lippman by West Penn Investments, LLC, pursuant to that certain Assignment and
Assumption of Lease, Rents and Security Deposit dated July 13, 2001 (the
“Original Landlord”) and Dick’s Clothing & Sporting Goods, Inc., now known as
Dick’s Sporting Goods, Inc. (from a name change with the state of Delaware filed
April 26, 1999) as Tenant, dated February 4, 1999, as amended by First Amendment
to Single-Tenant Net Lease by and between West Penn Investments, LLC and Dick’s
Sporting Goods, Inc. dated January 20, 2000 (collectively, the “Original
Lease”). Pursuant to the Original Lease, Tenant leases from the Original
Landlord property in the I-70 Industrial Park in Westmoreland County,
Pennsylvania consisting of a warehouse containing approximately 388,190 square
feet, and related improvements located on approximately 50 square feet of land,
more particularly described in the Original Lease (the “Original Property”). At
the request of Tenant, Lippman & Lippman, L.P., an affiliate of the Original
Landlord (the “Partnership” and, together with the Original Landlord, the
“Landlord” under this Lease) has agreed to acquire approximately 14.07 acres of
land in the I-70 Industrial Park adjacent to the Original Property, more
particularly described on Exhibit D attached hereto and made a part hereof (the
“Expansion Real Property’). Tenant agrees to lease the Expansion Real Property
from Lippman & Lippman, L.P. and pursuant to the terms of this Lease agrees to
construct an addition to the Original Property which shall be an expansion of
the existing distribution center facility, consisting of not less than 213,920
square feet of area under roof and related parking and other improvements (the
“Expansion Facility”). The Tenant shall construct the Expansion Facility at its
sole cost and expense, as more particularly described in Section 2a of the
Addendum of this Lease, and upon substantial completion of the Expansion
Facility, as hereinafter defined, and the delivery of the other items more
particularly described in Section 2c of the Addendum to this Lease, Landlord
shall pay Tenant the Expansion Allowance, as hereinafter defined. For purposes
of this Lease, the term “Property” shall refer collectively to the Original
Property, the Expansion Real Property and the Expansion Facility.

 



--------------------------------------------------------------------------------



 



ARTICLE ONE: BASIC TERMS

This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

     
Section 1.01. Date of Lease:
  Amended and Restated Lease effective as of

  May 5, 2004.
 
   
Section 1.02. Landlord:
  Lippman & Lippman, L.P., a Pennsylvania limited

  partnership and Martin Lippman and Donnabeth

  Lippman, husband and wife, collectively.
 
   
Address of Landlord:
  71 Stuart Shores Road

  Standish, Maine 04084
 
   
Section 1.03. Tenant :
  Dick’s Sporting Goods, Inc., a Delaware Corporation.

     
Address of Tenant:
  200 Industry Drive

  Pittsburgh, PA 15275
 
   

  after July 1:
 
   

  300 Industry Drive

  Pittsburgh, PA 15275

     Section 1.04. Property: The Original Property, the Expansion Land and the
Expansion Facility consisting of approximately 602,190 square foot distribution
center facility on approximately 64 acres in the I-70 Industrial Park in
Westmoreland County, Pennsylvania.

     Section 1.05. Lease Term: (See Article Two) The lease term shall continue
through the date that is 240 months from the Restated Commencement Date (as
defined in Section 2.01) (anticipated to be approximately February 1, 2005) or
such other date as is specified in this Lease, and ending on approximately
January 31, 2025; provided, however, that Tenant’s occupancy of the Expansion
Facility shall not commence until the Restated Commencement Date. See Addendum
to Lease attached hereto and incorporated herein, providing for four optional
extension terms.

     Section 1.06. Permitted Uses: (See Article Five) Storage, distribution, and
other such uses as permitted by code and applicable local regulations.

     Section 1.07. Tenant’s Guarantor: None.

     Section 1.08. Brokers: (See Article Fourteen).

     Section 1.09. Commission Payable to Landlord’s Broker: (See Article
Fourteen) None.

 



--------------------------------------------------------------------------------



 



     Section 1.10. Initial Security Deposit: (See Section 3.03) $239,708 of
which $107,723 was applied to first month’s rent. The remaining Security Deposit
shall be returned to Tenant once Tenant’s Net Worth becomes greater than
$100,000,000 and Tenant’s Income Statements show profitability for three
(3) consecutive years.

     Section 1.11. Intentionally omitted.

     Section 1.12. Rent and Other Charges Payable by Tenant:

          (a) BASE RENT: See Rent Schedule attached hereto and made a part
hereof (the “Rent Schedule”).

          (b) OPTION PERIOD RENT: See Addendum to Lease.

          (c) OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See
Section 4.04); (iv) Impounds for Insurance Premiums and Property Taxes (See
Section 4.07); (v) Maintenance, Repairs and Alterations (See Article Six).

     Section 1.13. Landlord’s Share of Profit on Assignment or Sublease: (See
Section 9.05) fifty percent (50%) of the Profit (the “Landlord’s Share”).

     Section 1.14. Riders: The following Riders are attached to and made a part
of this Lease:

     

  Rent Schedule
Addendum to Lease
Hazardous Materials Rider
Exhibit A- Site Plan
Exhibit B - Construction Specifications (to be attached)
Exhibit C - Budget
Exhibit D-1 - Legal Description of Original Property
Exhibit D-2 - Legal Description of Expansion Real Property
Exhibit E - Financing Indemnification Letter

ARTICLE TWO: LEASE TERM

     Section 2.01. Lease of Property For Lease Term. Landlord leases the
Property to Tenant and Tenant leases the Property from Landlord for the Lease
Term. The Lease Term is for the period stated in Section 1.05 above and shall
begin and end on the dates specified in Section 1.05 above, unless the beginning
or end of the Lease Term is changed under any provision of this Lease. The
“Restated Commencement Date” shall have the meaning given to such term in the
Addendum to this Lease. Tenant may exercise one or more options to extend the
Lease Term as more fully set forth in the Addendum to Lease attached hereto.

     Section 2.02. Delay in Commencement. Landlord shall be responsible to take
title to the Expansion Real Property (as described on Exhibit D and as shown on
Exhibit A) or before May 5, 2004 pursuant to that certain option Agreement dated
March 25, 2004 by and between

2



--------------------------------------------------------------------------------



 



Westmoreland County Industrial Development Corporation and Tenant as assigned to
Landlord as of the date of this Lease (the “Expansion Start Date”). The Restated
Commencement Date shall be delayed until Landlord delivers possession of the
Property to Tenant and the Lease Term shall be extended for a period equal to
the delay in delivery of possession of the Property to Tenant, plus the number
of days necessary to end the Lease Term on the last day of a month. The parties
acknowledge and agree that Tenant’s obligation to commence paying rent for the
Expansion Real Property and the Expansion Facility shall in no event be extended
by any delay in the construction of the Expansion Facility or any other matter.
Upon the occurrence of the Restated Commencement Date, Landlord and Tenant shall
execute an amendment to this Lease setting forth the actual Restated
Commencement Date and expiration date of the Lease. Failure to execute such
amendment shall not affect the actual Restated Commencement Date and expiration
date of the Lease.

     Section 2.03. Occupancy of Original Property; Early Occupancy of Expansion
Facility. Tenant acknowledges and agrees that it currently occupies the Original
Property and that as of the date hereof, to the best knowledge of Tenant’s
officers, it has no claims against Landlord with respect to the Original
Property or on account of the Original Lease. If Tenant occupies the Expansion
Facility prior to the Restated Commencement Date, Tenant’s occupancy of the
Property shall be subject to all of the provisions of this Lease. Early
occupancy of the Expansion Facility shall not advance the expiration date of
this Lease. Tenant shall pay Base Rent and all other charges specified in this
Lease for the early occupancy period.

     Section 2.04. Holding Over. Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease. Tenant shall reimburse Landlord
for and indemnify Landlord against all damages which Landlord incurs from
Tenant’s delay in vacating the Property. If Tenant does not vacate the Property
upon the expiration or earlier termination of the Lease and Landlord thereafter
accepts rent from Tenant, Tenant’s occupancy of the Property shall be a
“month-to-month” tenancy, subject to all of the terms of this Lease applicable
to a month-to-month tenancy, except that the Base Rent then in effect shall be
increased by twenty-five percent (25%).

ARTICLE THREE: BASE AND OPTION RENT

     Section 3.01. Time and Manner of Payment. (a) Upon execution of this Lease,
and upon the first day of each month thereafter until the day immediately prior
to the Restated Commencement Date, Tenant shall continue to pay Landlord the
Base Rent for the Original Property in the amount stated in Table I of the Rent
Schedule attached, in advance, without offset, deduction or prior demand.

          (b) Upon the Restated Commencement Date and upon the first day of each
month thereafter until the expiration of the Lease, Tenant shall pay Landlord
the Base Rent in the amount stated in Table II of the Rent Schedule for the
Original Property and the Expansion Facility, in advance, without offset,
deduction or prior demand.

          (c) The Option Rent shall be that set forth in the Addendum to Lease
attached hereto and shall be payable in accordance with this Article 3.

3



--------------------------------------------------------------------------------



 



          (d) Tenant shall pay rent to the party and at the address specified in
the Original Lease or at such other place as Landlord may designate in writing.
So long as there is no interference with the construction activities of the
Expansion Facility, the Tenant may commence the installation of trade fixtures
in the Expansion Facility prior to the Restated Commencement Date. This
provision is merely an accommodation to the Tenant to allow early occupancy and
shall not be considered “free rent.”

     Section 3.02. Security Deposit.

          (a) Tenant has deposited with Landlord a cash Security Deposit in the
amount set forth in Section 1.10 above. No interest shall be paid on the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts and no trust relationship is created with
respect to the Security Deposit.

     Section 3.03. Termination; Advance Payments. Unless earlier terminated as
set forth in the Addendum to the Lease, upon termination of this Lease under
Article Seven (Damage or Destruction), Article Eight (Condemnation) or any other
termination not resulting from Tenant’s default, and after Tenant has vacated
the Property in the manner required by this Lease, Landlord shall refund or
credit to Tenant (or Tenant’s successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.

ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT

     Section 4.01. Additional Rent. All charges payable by Tenant other than
Base Rent and Option Rent are called “Additional Rent.” Unless this Lease
provides otherwise, Tenant shall pay all Additional Rent then due with the next
monthly installment of Base Rent or Option Rent. The term “rent” shall mean Base
Rent or Option Rent and Additional Rent.

     Section 4.02. Property Taxes.

          (a) Real Property Taxes. Tenant shall pay all real property taxes on
the Property (including any fees, taxes or assessments against, or as a result
of, any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term. Subject to Paragraph 4.02(c) and Section 4.07
below, such payment shall be made at least ten (10) days prior to the
delinquency date of the taxes. Within such ten (10) day period, Tenant shall
furnish Landlord with satisfactory evidence that the real property taxes have
been paid. Landlord shall reimburse Tenant for any real property taxes paid by
Tenant covering any period of time prior to or after the Lease Term. If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.

          (b) Definition of “Real Property Tax.” “Real property tax” means: (i)
any fee, license fee, license tax, business license fee, levy, charge,
assessment, penalty or tax imposed by any taxing authority against the Property;
(ii) any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to the Property by any

4



--------------------------------------------------------------------------------



 



governmental agency; (iii) any tax (except Tenant shall not be responsible for
associated transfer taxes) imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord’s interest in the
Property; and (iv) any charge or fee replacing any tax previously included
within the definition of real property tax. “Real property tax” does not,
however, include Landlord’s federal or state income, franchise, inheritance or
estate taxes.

          (c) Personal Property Taxes.

               (i) Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.
Tenant shall try to have personal property taxed separately from the Property.

               (ii) If any of Tenant’s personal property is taxed with the
Property, Tenant shall pay Landlord the taxes for the personal property within
fifteen (15) days after Tenant receives a written statement from Landlord for
such personal property taxes.

          (d) Tenant’s Right to Contest Taxes. Tenant may attempt to have the
assessed valuation of the Property reduced or may initiate proceedings to
contest the real property taxes. If required by law, Landlord shall join in the
proceedings brought by Tenant and, unless otherwise reasonably restricted by
Landlord’s mortgage lender, appoints Tenant as its agent for such proceedings.
However, Tenant shall pay all costs of the proceedings, including any costs or
fees incurred by Landlord. Upon the final determination of any proceeding or
contest, Tenant shall immediately pay the real property taxes due, together with
all costs, charges, interest and penalties incidental to the proceedings. If
Tenant does not pay the real property taxes when due and contests such taxes,
Tenant shall not be in default under this Lease for nonpayment of such taxes if
Tenant deposits funds with Landlord or opens an interest-bearing account
reasonably acceptable to Landlord and its mortgage lender (as the same may
change from time to time, a “mortgage lender”) in the joint names of Landlord
and Tenant. The amount of such deposit shall be sufficient to pay the real
property taxes plus a reasonable estimate of the interest, costs, charges and
penalties which may accrue if Tenant’s action is unsuccessful plus the
reasonable out-of-pocket expenses of Landlord and its mortgage lender whether or
not Tenant’s action is successful, less any applicable tax impounds previously
paid by Tenant to Landlord. The deposit shall be applied to the real property
taxes due, as determined at such proceedings. The real property taxes shall be
paid under protest from such deposit if such payment under protest is necessary
to prevent the Property from being sold under a “tax sale” or similar
enforcement proceeding or to prevent the occurrence of an event of default under
Landlord’s financing.

     Section 4.03. Utilities. Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property. However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord’s
written statement.

     Section 4.04. Insurance Policies.

5



--------------------------------------------------------------------------------



 



          (a) Liability Insurance. During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property. Tenant shall name Landlord and Landlord’s mortgage lender, as an
additional insured under such policy. The initial amount of such insurance shall
be One Million Dollars ($1,000,000) per occurrence or such greater amount if
reasonably required by Landlord’s mortgage lender and shall be subject to
periodic increase based upon inflation, increased liability awards,
recommendation of Landlord’s professional insurance advisers and other relevant
factors. The liability insurance obtained by Tenant under this Paragraph 4.04(a)
shall (i) be primary and non-contributing; (ii) contain cross-liability
endorsements; and (iii) insure Landlord against Tenant’s performance under
Section 5.05, if the matters giving rise to the indemnity under Section 5.05
result from the negligence of Tenant. The amount and coverage of such insurance
shall not limit Tenant’s liability nor relieve Tenant of any other obligation
under this Lease. Landlord may also obtain comprehensive public liability
insurance in an amount and with coverage determined by Landlord insuring
Landlord against liability arising out of ownership, operation, use or occupancy
of the Property. The policy obtained by Landlord shall not be contributory and
shall not provide primary insurance.

          (b) Property and Rental Income Insurance. During the Lease Term,
Tenant shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value and shall name Landlord as
additional insured thereon. Such policy shall also name Landlord’s mortgage
lender as additional insured, mortgagee and loss payee thereon. The parties
hereto agree that casualty proceeds shall be paid to the mortgage lender or if
there is not a mortgage lender, to a third party administrator mutually agreed
upon by Landlord and Tenant, for disbursement. Such policy shall contain an
Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary. Landlord shall have
the right to cause Tenant to obtain flood, terrorism and earthquake insurance if
required by any lender holding a security interest in the Property. Landlord
shall not obtain insurance for Tenant’s fixtures or equipment or building
improvements installed by Tenant on the Property. During the Lease Term, Tenant
shall also maintain a rental income insurance policy, with loss payable to
Landlord, in an amount equal to one year’s Base Rent or Option Rent, as the case
may be, plus estimated real property taxes and insurance premiums. Tenant shall
be liable for the payment of any deductible amount under Landlord’s or Tenant’s
insurance policies maintained pursuant to this Section 4.04, in an amount not to
exceed Ten Thousand Dollars ($10,000). Tenant shall not do or permit anything to
be done which invalidates any such insurance policies.

          (c) Payment of Premiums. Subject to Section 4.07, Tenant shall pay all
premiums for the insurance policies described in Paragraphs 4.04(a) and (b)
(whether obtained by Landlord or Tenant) within fifteen (15) days after Tenant’s
receipt of a copy of the premium statement or other evidence of the amount due,
except Landlord shall pay all premiums for non-primary comprehensive public
liability insurance which Landlord elects to obtain as provided in
Paragraph 4.04(a). If the Lease Term expires before the expiration of an
insurance policy maintained by Landlord, Tenant shall be liable for Tenant’s
prorated share of the insurance

6



--------------------------------------------------------------------------------



 



premiums. Tenant shall deliver to Landlord a copy of any policy of insurance
which Tenant is required to maintain under this Section 4.04. At least thirty
(30) days prior to the expiration of any such policy, Tenant shall deliver to
Landlord a renewal of such policy. As an alternative to providing a policy of
insurance, Tenant shall have the right to provide Landlord a certificate of
insurance in form and substance and with endorsements satisfactory to Landlord
and its mortgage lender, executed by an authorized officer of the insurance
company, showing that the insurance which Tenant is required to maintain under
this Section 4.04 is in full force and effect and containing such other
information which Landlord or its mortgage lender reasonably requires.

          (d) General Insurance Provisions.

               (i) Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give the
Landlord and its mortgage lender not less than thirty (30) days’ written notice
prior to any cancellation or modification of such coverage.

               (ii) If Tenant fails to deliver any policy, certificate or
renewal to the other party required under this Lease within the prescribed time
period or if any such policy is canceled or modified during the Lease Term
without the Landlord’s consent, the Landlord may obtain such insurance, in which
case Tenant shall reimburse the Landlord for the cost of such insurance within
fifteen (15) days after receipt of a statement that indicates the cost of such
insurance.

               (iii) Tenant shall maintain all insurance required under this
Lease with companies holding a “General Policy Rating” of A-12 or better, as set
forth in the most current issue of “Best Key Rating Guide.” Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future. Tenant acknowledges that the insurance described in this Section 4.04 is
for the primary benefit of Landlord. If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant’s type of business,
as that coverage may change from time to time, and subject to the reasonable
approval of Landlord and its mortgage lender. Landlord makes no representation
as to the adequacy of such insurance to protect Landlord’s or Tenant’s
interests. Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.

               (iv) Unless prohibited under any applicable insurance policies
maintained, Landlord and Tenant each hereby waive any and all rights of recovery
against the other, or against the officers, employees, agents or representatives
of the other, for loss of or damage to its property or the property of others
under its control, if such loss or damage is covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage. Upon obtaining the required policies of insurance, Landlord and Tenant
shall give notice to the insurance carriers of this mutual waiver of
subrogation.

     Section 4.05. Late Charges. Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or

7



--------------------------------------------------------------------------------



 



trust deed encumbering the Property. Therefore, if Landlord does not receive any
rent payment within ten (10) days after it becomes due, Tenant shall pay
Landlord a late charge equal to five percent (5%) of the overdue amount. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of such late payment.

     Section 4.06. Interest on Past Due Obligations. Any amount owed by Tenant
to Landlord or Landlord to Tenant which is not paid when due shall bear interest
at the rate of three percent (3%) above the Prime Rate (as hereinafter defined)
(the “Default Rate”) per annum from the due date of such amount. However,
interest shall not be payable on late charges to be paid by Tenant or Landlord
under this Lease. The payment of interest on such amounts shall not excuse or
cure any default by Tenant or Landlord under this Lease. If the interest rate
specified in this Lease is higher than the rate permitted by law, the interest
rate is hereby decreased to the maximum legal interest rate permitted by law.
“Prime Rate” shall mean the interest rate per annum (based on a year of 360 days
and actual days elapsed) announced from time to time by National City Bank of
Pennsylvania at its office in Pittsburgh, Pennsylvania as its then prime rate,
such interest rate to change automatically from time to time effective as of the
effective date of each change in such Prime Rate. In the event the recited rate
is unavailable for any reason, then the rate published as such in the Wall
Street Journal shall apply.

     Section 4.07. Impounds for Insurance Premiums and Real Property Taxes. If
Tenant is more than ten (10) days late in the payment of rent more than three
times in any consecutive twelve (12) -month period, Tenant shall pay Landlord a
sum equal to one-twelfth (1/12) of the annual real property taxes and insurance
premiums payable by Tenant under this Lease, together with each payment of Base
Rent. Landlord or Landlord’s mortgage lender shall hold such payments in a
non-interest bearing impound account. If unknown, Landlord shall reasonably
estimate the amount of real property taxes and insurance premiums when due.
Tenant shall pay any deficiency of funds in the impound account to Landlord upon
written request. If Tenant defaults under this Lease, Landlord may apply any
funds in the impound account to any obligation then due under this Lease.

ARTICLE FIVE: USE OF PROPERTY

     Section 5.01. Permitted Uses. Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above.

     Section 5.02. Manner of Use. Tenant shall not cause or permit the Property
to be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
other tenants of Landlord, or which constitutes a nuisance or waste. Tenant
shall obtain and pay for all permits, including a Certificate of Occupancy,
required for Tenant’s occupancy of the Property and shall promptly take all
actions necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

     Section 5.03. Hazardous Materials. As used in this Lease, the term
“Hazardous Material” means any flammable items, explosives, radioactive
materials, hazardous or toxic substances, material or waste or related
materials, including any substances defined as or

8



--------------------------------------------------------------------------------



 



included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” now or subsequently regulated under
any applicable federal, state or local laws or regulations, including without
limitation petroleum-based products, paints, solvents, lead, cyanide, DDT,
printing inks, acids, pesticides, ammonia compounds and other chemical products,
asbestos, PCBs and similar compounds, and including any different products and
materials which are subsequently found to have adverse effects on the
environment or the health and safety of persons. Tenant shall not cause or
permit any Hazardous Material to be generated, released, produced, brought upon,
used, stored, treated or disposed of in or about the Property by Tenant, its
agents, employees, contractors, sublessees or invitees without the prior written
consent of Landlord. Landlord shall be entitled to take into account such other
factors or facts as Landlord may reasonably determine to be relevant in
determining whether to grant or withhold consent to Tenant’s proposed activity
with respect to Hazardous Material. In no event, however, shall Landlord be
required to consent to the installation or use of any storage tanks on the
Property. Tenant has conducted its own investigation including, without
limitation, its review of that certain Phase I Environmental Site Assessment
prepared for Westmoreland County Industrial Development Corporation by H.F. Lenz
Company dated August 3, 2000 and that certain Report of Geotechnical
Investigation prepared by Triad Engineering, Inc., dated January 6, 2004 of the
Expansion Real Property and Tenant accepts the Expansion Real Property as is and
shall be responsible at its sole expense, for remediating all Hazardous Material
in accordance with applicable laws. This provision shall survive the expiration
or earlier termination of the Lease.

     See Hazardous Materials Rider which is incorporated herein by reference in
this Section 5.03 and to the extent inconsistent with any terms contained herein
the Rider shall control.

     Section 5.04. Signs and Auctions. Tenant shall not place any signs on the
Property without Landlord’s prior written consent. Landlord’s consent will not
be unreasonably withheld. Tenant shall not conduct or permit any auctions or
sheriff’s sales at the Property.

     Section 5.05. Indemnity. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from:
(a) Tenant’s use of the Property; (b) the conduct of Tenant’s business or
anything else done or permitted by Tenant to be done in or about the Property,
including any contamination of the Property or any other property resulting from
the presence, release or use of Hazardous Material caused or permitted by
Tenant; (c) any breach or default in the performance of Tenant’s obligations
under (i) this Lease, (ii) any other agreement with Landlord, or (iii) any other
agreement related to the Property; (d) any misrepresentation or breach of
warranty by Tenant under (i) this Lease, or (ii) any other agreement with
Landlord; or (e) other acts or omissions of Tenant in contravention of (i) this
Lease, (ii) any other agreement with Landlord, or (iii) any other agreement
Tenant has entered into related to the Property. Tenant shall defend Landlord
against any such cost, claim or liability at Tenant’s expense. As a material
part of the consideration to Landlord, Tenant assumes all risk of damage to
property or injury to persons in or about the Property arising from any cause,
and Tenant hereby waives all claims in respect thereof against Landlord, except
for any claim arising out of Landlord’s gross negligence or willful misconduct.
As used in this Section, the term “Tenant” shall include Tenant’s employees,
agents, contractors and invitees, if

9



--------------------------------------------------------------------------------



 



applicable. Landlord shall indemnify Tenant for damage arising from acts done,
or failure to act where required by Landlord, where such act or failure to act
constitutes the gross negligence or willful misconduct of Landlord, and for all
costs and expenses incurred by Tenant in connection therewith.

     Section 5.06. Landlord’s Access. Landlord or its agents may enter the
Property, subject to reasonable notice and provided such access does not
interfere with Tenant’s operations, at all reasonable times to show the Property
to potential buyers, lenders, investors or tenants or other parties; to do any
other act or to inspect and conduct tests in order to monitor Tenant’s
compliance with all applicable environmental laws and all laws governing the
presence and use of Hazardous Material; or for any other purpose Landlord deems
necessary. Landlord shall give Tenant prior notice of such entry, except in the
case of an emergency. Landlord may place customary “Building For Sale” signs on
the Property, at any time. If Tenant is in default under this Lease or if Tenant
has not elected in writing to renew the Lease within 12 months of last day of
the initial Lease term, or any succeeding Option Term (as hereinafter defined)
Landlord may place “Building For Lease” signs on the Property. Such signage
shall not interfere with Tenant’s existing signage or Tenant’s operations on the
Property.

     Section 5.07. Quiet Possession. If Tenant pays the rent and complies with
all other terms of this Lease, Tenant may occupy and enjoy the Property for the
full Lease Term, subject to the provisions of this Lease.

ARTICLE SIX: CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

     Section 6.01. Existing Conditions. Tenant confirms its acceptance of the
Original Property and accepts the Property in its condition as of the Expansion
Start Date, subject to all recorded matters, laws, ordinances, governmental
regulations and orders and all matters shown on that certain Title Commitment
#L505377LD procured by Tenant from Lawyers Title Insurance Corporation,
including, without limitation, all oil and gas leases, or any reservation of
rights of any third party of any oil, gas or minerals. Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant’s
intended use. As of the Expansion Start Date, Tenant represents and warrants
that Tenant has made its own inspection of and inquiry regarding the condition
of the Property and is not relying on any representations of Landlord or any
Broker with respect thereto.

     Section 6.02. Exemption of Landlord from Liability. Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or from other sources or places; or (d) any act or omission of any
other tenant of Landlord. Landlord shall not be liable for any such damage or
injury even though the cause of or the means of repairing such damage or injury

10



--------------------------------------------------------------------------------



 



are not accessible to Tenant. The provisions of this Section 6.02 shall not,
however, exempt Landlord from liability for Landlord’s gross negligence or
willful misconduct

     Section 6.03. Landlord’s Obligations. Subject to the provisions of
Article Seven (Damage or Destruction) and Article Eight (Condemnation), Landlord
shall have absolutely no responsibility to repair, maintain or replace any
portion of the Property at any time. Tenant waives the benefit of any present or
future law which might give Tenant the right to repair the Property at
Landlord’s expense or to terminate the Lease due to the condition of the
Property.

     Section 6.04. Tenant’s Obligations.

          (a) Except as provided in Article Seven (Damage or Destruction) and
Article Eight (Condemnation), Tenant shall be responsible for and shall keep all
portions of the Property (including structural, nonstructural, interior,
exterior, and landscaped areas, roadways, portions, systems and equipment) in
good order, condition and repair (including interior repainting and refinishing,
as needed). If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment in the Property, regardless of whether the benefit of such
replacement extends beyond the Lease Term; but if the benefit or useful life of
such replacement extends beyond the Lease Term (as such term may be extended by
exercise of any options), the useful life of such replacement shall be prorated
over the remaining portion of the Lease Term (as extended), and Tenant shall be
liable only for that portion of the cost which is applicable to the Lease Term
(as extended). Tenant shall maintain a preventive maintenance contract providing
for the regular inspection and maintenance of the heating and air conditioning
system by a licensed heating and air conditioning contractor. If any part of the
Property is damaged by any act or omission of Tenant, Tenant shall pay Landlord
the cost of repairing or replacing such damaged property, whether or not
Landlord would otherwise be obligated to pay the cost of maintaining or
repairing such property. It is the intention of Landlord and Tenant that at all
times Tenant shall maintain the portions of the Property which Tenant is
obligated to maintain in an attractive, first-class and fully operative
condition.

          (b) Tenant shall fulfill all of Tenant’s obligations under this
Section 6.04 at Tenant’s sole expense. If Tenant fails to maintain, repair or
replace the Property as required by this Section 6.04, Landlord may, upon ten
(10) days’ prior notice to Tenant (except that no notice shall be required in
the case of an emergency), enter the Property and perform such maintenance or
repair (including replacement, as needed) on behalf of Tenant. In such case,
Tenant shall reimburse Landlord for all costs incurred in performing such
maintenance or repair immediately upon demand.

     Section 6.05. Alterations, Additions, and Improvements.

          (a) Tenant shall not make any alterations, additions, or improvements
to the Property without Landlord’s prior written consent which shall not be
unreasonably withheld, delayed or conditioned, except for non-structural
alterations which do not exceed Two Hundred Fifty Thousand Dollars ($250,000) in
cost cumulatively over the Lease Term and which are not visible from the outside
of any building of which the Property is part. Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory

11



--------------------------------------------------------------------------------



 



to Landlord for work which exceeds $250,000. Tenant shall promptly remove any
alterations, additions, or improvements constructed in violation of this
Paragraph 6.05(a) upon Landlord’s written request. All alterations, additions,
and improvements shall be done in a good and workmanlike manner, in conformity
with all applicable laws and regulations, and by a contractor approved by
Landlord. Upon completion of any such work, including, without limitation, the
construction of the Expansion Facility, Tenant shall provide Landlord with “as
built” plans, copies of all construction contracts, and proof of payment for all
labor and materials.

     (b) Tenant shall pay when due all claims for labor and material furnished
to the Property. Tenant shall give Landlord at least twenty (20) days’ prior
written notice of the commencement of any work on the Property, regardless of
whether Landlord’s consent to such work is required. Landlord may elect to
record and post notices of non-responsibility on the Property.

     Section 6.06. Condition upon Termination. Upon the termination of the
Lease, Tenant shall surrender the Property to Landlord, broom clean and in the
same condition as received except for ordinary wear and tear which Tenant was
not otherwise obligated to remedy under any provision of this Lease. However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction). Landlord may require Tenant
to remove any alterations (except those shown on the Plans and Specifications
(as hereinafter defined) prior to the expiration of the Lease and restore the
Property to its prior condition, all at Tenant’s expense. All alterations,
additions and improvements shall become Landlord’s property and shall be
surrendered to Landlord upon the expiration or earlier termination of the Lease,
except that Tenant may remove any of Tenant’s machinery or equipment which can
be removed without material damage to the Property. Tenant shall repair, at
Tenant’s expense, any damage to the Property caused by the removal of any such
machinery or equipment. In no event, however, shall Tenant remove any of the
following materials or equipment (which shall be deemed Landlord’s property)
without Landlord’s prior written consent: any power wiring or power panels;
lighting or lighting fixtures; wall coverings; drapes, blinds or other window
coverings; carpets or other floor coverings; heaters, air conditioners or any
other heating or air conditioning equipment; fencing or security gates; or other
similar building operating equipment and decorations. Tenant may remove its
personal property and trade fixtures which are Tenant’s property including but
not limited to conveyors, cranes, stacking and shelving systems and the items
not affixed to the Property. Tenant shall repair, at Tenant’s expense, any
damage to the Property caused by the removal of any such items.

ARTICLE SEVEN: DAMAGE OR DESTRUCTION

     Section 7.01. Partial Damage to Property.

          (a) Tenant shall notify Landlord in writing immediately upon the
occurrence of any damage to the Property. If the Property is only partially
damaged (i.e., less than fifty percent (50%) of the Property is untenantable as
a result of such damage or less than fifty percent (50%) of Tenant’s operations
are materially impaired) and if the proceeds actually received by Landlord from
the insurance policies described in Paragraph 4.04(b) are sufficient to pay for
the necessary repairs, this Lease shall remain in effect and Landlord shall
repair the damage within nine

12



--------------------------------------------------------------------------------



 



(9) months. Landlord may elect (but is not required) to repair any damage to
Tenant’s fixtures, equipment, or improvements.

          (b) If the insurance proceeds actually received by Landlord are not
sufficient to pay the entire cost of repair, or if the cause of the damage is
not covered by the insurance policies maintained under Paragraph 4.04(b)
Landlord may elect either to (i) repair the damage within nine (9) months, in
which case this Lease shall remain in full force and effect, or (ii) terminate
this Lease as of the date the damage occurred. Landlord shall notify Tenant
within thirty (30) days after receipt of notice of the occurrence of the damage
whether Landlord elects to repair the damage or terminate the Lease. If Landlord
elects to repair the damage, Tenant shall pay Landlord the “deductible amount”
(if any) under the insurance policies and, if the damage was due to an act or
omission of Tenant, or Tenant’s employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord. If Landlord elects to terminate this Lease, Tenant may elect to
continue this Lease in full force and effect, in which case Tenant shall repair
any damage to the Property and any building in which the Property is located.
Tenant shall pay the cost of such repairs, except that upon satisfactory
completion of such repairs, Landlord shall deliver to Tenant any insurance
proceeds received by Landlord for the damage repaired by Tenant. Tenant shall
give Landlord written notice of such election within ten (10) days after
receiving Landlord’s termination notice.

          (c) If the damage to the Property occurs during the last six
(6) months of the Lease Term and such damage will require more than thirty
(30) days to repair, either Landlord or Tenant may elect to terminate this Lease
as of the date the damage occurred, regardless of the sufficiency of any
insurance proceeds. The party electing to terminate this Lease shall give
written notification to the other party of such election within thirty (30) days
after Tenant’s notice to Landlord of the occurrence of the damage.

     Section 7.02. Substantial or Total Destruction. If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate as of the date the destruction occurred. Notwithstanding the preceding
sentence, if the Property can be rebuilt within twelve (12) months after the
date of destruction, Tenant may elect to rebuild the Property with the insurance
proceeds which shall be assigned to Tenant, but such proceeds may be held by
Landlord or mortgage lender and paid to Tenant as the work progresses, in which
case this Lease shall remain in full force and effect. Tenant shall notify
Landlord of such election within thirty (30) days after Tenant’s notice of the
occurrence of total or substantial destruction. If Landlord so elects except for
the last three (3) years of the Lease term (as may have been extended), Landlord
shall rebuild the Property at Landlord’s sole expense, except that if the
destruction was caused by an act or omission of Tenant, Tenant shall pay
Landlord the difference between the actual cost of rebuilding and any insurance
proceeds received by Landlord.

     Section 7.03. Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Property is impaired. Except for such possible
reduction in Base Rent, insurance premiums and real property taxes,

13



--------------------------------------------------------------------------------



 



Tenant shall not be entitled to any compensation, reduction, or reimbursement
from Landlord as a result of any damage, destruction, repair, or restoration of
or to the Property, unless such damage was caused by the gross negligence or
willful misconduct of Landlord, its agents, servants or employees.

     Section 7.04. Waiver. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property. Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

ARTICLE EIGHT: CONDEMNATION

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first. If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession). If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent, or the Option Rent, as the case may be, and
Additional Rent shall be reduced in proportion to the reduction in the floor
area of the Property. Any Condemnation award or payment shall be distributed in
the following order: (a) first, to any ground lessor, mortgagee or beneficiary
under a deed of trust encumbering the Property, the amount of its interest in
the Property; (b) second, to Tenant, only the amount of any award specifically
designated for loss of or damage to Tenant’s trade fixtures or removable
personal property; and (c) third, to Landlord, the remainder of such award,
whether as compensation for reduction in the value of the leasehold, the taking
of the fee, or otherwise. If this Lease is not terminated, Landlord shall repair
any damage to the Property caused by the Condemnation, except that Landlord
shall not be obligated to repair any damage for which Tenant has been reimbursed
by the condemning authority. If the severance damages received by Landlord are
not sufficient to pay for such repair, Landlord shall have the right to either
terminate this Lease or make such repair at Landlord’s expense. In the
alternative, Tenant may make up the deficiency in such reimbursement to make the
repairs and offset the rent by amortizing the cost (including an interest factor
of eight percent (8%) per annum to account for the time value of the capital
outlay) over the remaining term of the Lease in equal monthly amounts and the
Lease shall continue in effect.

ARTICLE NINE: ASSIGNMENT AND SUBLETTING

     Section 9.01. Landlord’s Consent Required. No portion of the Property or of
Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, or act of tenant,
without Landlord’s prior written consent, except as provided in Section 9.02
below. Landlord has the right to grant or withhold its consent as provided in
Section 9.04 below. Any attempted transfer without consent shall be void and
shall

14



--------------------------------------------------------------------------------



 



constitute a non-curable breach of this Lease. If Tenant is a partnership, any
cumulative transfer of more than twenty percent (20%) of the partnership
interests shall require Landlord’s consent. As long as Tenant is not subject to
reporting requirements to the Securities Exchange Act of 1934 (the “Act”), any
change in the ownership of a controlling interest of the voting stock of the
corporation shall require Landlord’s consent which shall not be unreasonably
withheld, but may be conditioned upon the provisions of Section 9.05 hereof. In
the event that Tenant becomes subject to the reporting requirements of the Act,
the preceding sentence will no longer become applicable and Tenant’s undertaking
an initial public offering and becoming subject to the Act will not constitute
an assignment or otherwise require Landlord’s consent.

     Section 9.02. Tenant Affiliate. Tenant may assign this Lease or sublease
the Property, without Landlord’s consent, to any corporation or limited
liability company which controls, is controlled by or is under common control
with Tenant (in which case Tenant shall remain liable for all obligations under
the Lease), or to any corporation or limited liability company resulting from
the merger of or consolidation with Tenant (“Tenant’s Affiliate”). In such case,
any Tenant’s Affiliate shall assume in writing all of Tenant’s obligations under
this Lease.

     Section 9.03. Offer to Terminate. If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer. If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply. If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.04 with respect to any proposed transfer shall
continue to apply.

     Section 9.04. Landlord’s Consent.

          (a) Tenant’s request for consent to any transfer described in
Section 9.01 shall set forth in writing the details of the proposed transfer,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transfer (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other information Landlord deems relevant. Landlord shall
have the right to withhold consent, if reasonable, or to grant consent, based on
the following factors: (i) the business of the proposed assignee or subtenant
and the proposed use of the Property, (ii) the net worth and financial
reputation of the proposed assignee or subtenant; (iii) Tenant’s compliance with
all of its obligations under the Lease; and (iv) such other factors as Landlord
may reasonably deem relevant. If Landlord objects to a proposed assignment
solely because of the net worth and or financial reputation of the proposed
assignee, Tenant may nonetheless sublease (but not assign), all or a portion of
the Property to the proposed transferee, but only on the other terms of the
proposed transfer.

          (b) If Tenant assigns or subleases, the following shall apply:

               (i) Tenant shall pay to Landlord as Additional Rent under the
Lease the Landlord’s Share (stated in Section 1.13) of the Profit (defined
below) on such transaction as and when received by Tenant, unless Landlord gives
written notice to Tenant and the assignee or subtenant that Landlord’s Share
shall be paid by the assignee or subtenant to Landlord directly. The “Profit”

15



--------------------------------------------------------------------------------



 



means (A) all amounts paid to Tenant for such assignment or sublease, including
“key” money, monthly rent in excess of the monthly rent payable under the Lease,
and all fees and other consideration paid for the assignment or sublease,
including fees under any collateral agreements, less (B) costs and expenses
directly incurred by Tenant in connection with the execution and performance of
such assignment or sublease for real estate broker’s commissions and costs of
renovation or construction of tenant improvements required under such assignment
or sublease. Tenant is entitled to recover such costs and expenses before Tenant
is obligated to pay the Landlord’s Share to Landlord. The Profit in the case of
a sublease of less than all the Property is the rent allocable to the subleased
space as a percentage on a square footage basis.

               (ii) Tenant shall provide Landlord a written statement certifying
all amounts to be paid from any assignment or sublease of the Property within
thirty (30) days after the transaction documentation is signed, and Landlord may
inspect Tenant’s books and records to verify the accuracy of such statement. On
written request, Tenant shall promptly furnish to Landlord copies of all the
transaction documentation, all of which shall be certified by Tenant to be
complete, true and correct. Landlord’s receipt of Landlord’s Share shall not be
a consent to any further assignment or subletting. The breach of Tenant’s
obligation under this Paragraph 9.05(b) shall be a material default of the
Lease.

     Section 9.05. No Merger. No merger shall result from Tenant’s sublease of
the Property under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

ARTICLE TEN: DEFAULTS; REMEDIES

     Section 10.01. Covenants and Conditions. Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a covenant.
Tenant’s right to continue in possession of the Property is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.

     Section 10.02. Defaults. Tenant shall be in material default under this
Lease:

          (a) If Tenant abandons the Property or if Tenant’s vacation of the
Property results in the cancellation of any insurance described in Section 4.04;

          (b) If Tenant fails to pay rent or any other charge when due,
including, without limitation, any obligation of Tenant to Landlord under the
Financing Indemnification Letter (as hereinafter defined);

          (c) If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) -day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease. The notice required

16



--------------------------------------------------------------------------------



 



by this Paragraph is intended to satisfy any and all notice requirements imposed
by law on Landlord and is not in addition to any such requirement.

          (d) (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a petition for adjudication of bankruptcy
or for reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant’s assets located at the
Property or of Tenant’s interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant’s assets
located at the Property or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

     Section 10.03. Remedies. On the occurrence of any material default by
Tenant, Landlord may, at any time thereafter after the expiration of any
applicable cure period and after notice and demand, and without limiting
Landlord in the exercise of any right or remedy which Landlord may have:

          (a) Terminate Tenant’s right to possession of the Property by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Property to Landlord. In such event,
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including (i) the worth at the time of
the award of the unpaid Base Rent or Option Rent, as the case may be, Additional
Rent and other charges which Landlord had earned at the time of the termination;
(ii) the worth at the time of the award of the amount by which the unpaid Base
Rent or Option Rent, as the case may be, Additional Rent and other charges which
Landlord would have earned after termination until the time of the award exceeds
the amount of such rental loss that Tenant proves Landlord could have reasonably
avoided; (iii) the worth at the time of the award of the amount by which the
unpaid Base Rent or Option Rent, as the case may be, Additional Rent and other
charges which Tenant would have paid for the balance of the Lease term after the
time of award exceeds the amount of such rental loss that Tenant proves Landlord
could have reasonably avoided; and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under the Lease or which in the ordinary course of things would
be likely to result therefrom, including, but not limited to, any costs or
expenses Landlord incurs in maintaining or preserving the Property after such
default, the cost of recovering possession of the Property, expenses of
reletting, including necessary renovation or alteration of the Property,
Landlord’s reasonable attorneys’ fees incurred in connection therewith, and any
real estate commission paid or payable. As used in subparts (i) and (ii) above
the worth at the time of the award” is computed by allowing interest on unpaid
amounts at the Default Rate, or such lesser amount as may then be the maximum
lawful rate. As used in subpart (iii) above, the “worth at the time of the
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of Philadelphia at the time of the award, plus one percent
(1%). If Tenant

17



--------------------------------------------------------------------------------



 



has abandoned the Property, Landlord shall have the option of (i) retaking
possession of the Property and recovering from Tenant the amount specified in
this Paragraph 10.03(a), or (ii) proceeding under Paragraph 10.03(b);

          (b) Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant has abandoned the Property. In
such event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due;

          (c) Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Property is
located.

          (d) Landlord will use commercially reasonable efforts to mitigate its
damages in the event Tenant defaults under this Lease.

     Section 10.04. Accelerated Rent. Tenant has agreed to enter into that
certain Financing Indemnification Letter Agreement with Landlord dated on or
about the date hereof in the form attached hereto as Exhibit E (the “Financing
Indemnification Letter Agreement”) as a condition of this Amended and Restated
Industrial Real Estate Lease. In the event Tenant fails to pay any amount due
under the Financing Indemnification Letter Agreement (together with interest
thereon at the Default Rate, the “Indemnity Obligation”), the rent reserved
herein for the entire unexpired portion of the Term in the amount of the
Indemnity Obligation shall, at Landlord’s option, thereupon immediately become
due and payable. Tenant shall be obligated for such accelerated rent regardless
of which, if any, of the remedies otherwise provided in this Lease or provided
by law Landlord elects to pursue. The payment of any accelerated rent on account
of the Indemnity Obligation shall not reduce the amount of rent due and payable
under this Lease.

     Section 10.05. Automatic Termination. Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant. On such termination, Landlord’s damages for default shall
include all costs and fees, including reasonable attorneys’ fees that Landlord
incurs in connection with the filing, commencement, pursuing and or defending of
any action in any bankruptcy court or other court with respect to the Lease; the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant; or the pursuing of any action with respect to Landlord’s right to
possession of the Property. All such damages suffered (apart from Base Rent and
other rent payable hereunder) shall constitute pecuniary damages which must be
reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.

     Section 10.06. Cumulative Remedies. Landlord’s exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.

ARTICLE ELEVEN: PROTECTION OF LENDERS

     Section 11.01. Subordination. Landlord shall have the right to subordinate
this Lease to any ground lease, deed of trust or mortgage encumbering the
Property, any advances made on

18



--------------------------------------------------------------------------------



 



the security thereof and any renewals, modifications, consolidations,
replacements or extensions thereof, whenever made or recorded. Tenant shall
cooperate with Landlord and any lender which is acquiring a security interest in
the Property or the Lease. Tenant shall execute such further documents and
assurances as such lender may require, provided that Tenant’s obligations under
this Lease shall not be increased in any material way (the performance of
ministerial acts shall not be deemed material), and Tenant shall not be deprived
of its rights under this Lease. Tenant’s right to quiet possession of the
Property during the Lease Term shall not be disturbed if Tenant pays the rent
and performs all of Tenant’s obligations under this Lease and is not otherwise
in default. If any ground lessor, beneficiary or mortgagee elects to have this
Lease prior to the lien of its ground lease, deed of trust or mortgage and gives
written notice thereof to Tenant, this Lease shall be deemed prior to such
ground lease, deed of trust or mortgage whether this Lease is dated prior or
subsequent to the date of said ground lease, deed of trust or mortgage or the
date of recording thereof.

     Section 11.02. Attornment. If Landlord’s interest in the Property is
acquired by any ground lessor, beneficiary under a deed of trust, mortgagee, or
purchaser at a foreclosure sale, Tenant shall attorn to the transferee of or
successor to Landlord’s interest (sometimes referred to herein as a “Successor
Landlord”) in the Property and recognize such Successor Landlord as Landlord
under this Lease. Tenant waives the protection of any statute or rule of law
which gives or purports to give Tenant any right to terminate this Lease or
surrender possession of the Property upon the transfer of Landlord’s interest.

     Section 11.03. Signing of Documents. Tenant shall sign and deliver any
commercially reasonable instrument or documents necessary or appropriate to
evidence any such attornment or subordination or agreement to do so. In
addition, such instrument shall provide, without limitation, that Tenant agrees
that (i) the Successor Landlord shall not be liable for any previous act or
omission of Landlord under this Lease, provided that Successor Landlord assumes
the obligations of Landlord set forth in this Lease; (ii) the Successor Landlord
shall not be subject to any offset, not expressly provided for or permitted by
this Lease, that shall have theretofore accrued to Tenant against Landlord;
(iii) the Successor Landlord shall not be bound by any previous modification of
this Lease, if such modification was not made in accordance with the provisions
of this Lease; and (iv) the Successor Landlord shall not be bound by any
previous prepayment of more than one month’s Base Rent or Option Rent, as the
case may be, or any Additional Rent then due, unless such prepayment was
expressly approved in writing by the Successor Landlord, or was made as
expressly provided for or permitted by this Lease. If Tenant fails to provide so
within ten (10) days after written quest, Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

     Section 11.04. Estoppel Certificates.

          (a) Upon Landlord’s written request, Tenant shall execute, acknowledge
and deliver to Landlord a written statement certifying: (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
canceled or terminated; (iii) the last date of payment of the Base Rent or
Option Rent, as the case may be, and other charges and the time period covered
by such payment; (iv) that Landlord is not in default under this Lease (or, if
Landlord is claimed to be in

19



--------------------------------------------------------------------------------



 



default, stating why); and (v) such other representations or information with
respect to Tenant or the Lease as Landlord may reasonably request or which any
prospective purchaser or encumbrancer of the Property may require. Tenant shall
deliver such statement to Landlord within ten (10) days after Landlord’s
request. Landlord may give any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property. Such purchaser or encumbrancer may
rely conclusively upon such statement as true and correct.

          (b) If Tenant does not deliver such statement to Landlord within such
ten (10) day period, Landlord, and any prospective purchaser or encumbrancer,
may conclusively presume and rely upon the following facts: (i) that the terms
and provisions of this Lease have not been changed except as otherwise
represented by Landlord; (ii) that this Lease has not been canceled or
terminated except as otherwise represented by Landlord; (iii) that not more than
one month’s Base Rent or Option Rent, as the case may be, or other charges have
been paid in advance; and (iv) that Landlord is not in default under the Lease.
In such event, Tenant shall be estopped from denying the truth of such facts.

     Section 11.05. Tenant’s Financial Condition. Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. In the event
Tenant stock is no longer publicly traded and Tenant becomes a private company,
Landlord shall not disclose Tenant’s financial statements to any third party
without Tenant’s consent; provided, however, that Landlord shall be permitted to
disclose Tenant’s financial statements to Landlord’s counsel, financial
advisors, existing and potential advisors, investors, lenders and potential
purchasers of the Property without Tenant’s consent. Provided, however, such
financial statements need only include those prepared in the ordinary course of
Tenant’s business. In the event that Tenant becomes a company whose shares are
registered under the Securities Act of 1933, then Tenant shall be required to
provide Landlord with financial statements on forms filed with the Securities
and Exchange Commission, and Landlord may request and receive additional
financial information if there are material changes in Tenant’s ownership and/or
there is a material change in the financial status of Tenant.

     Section 11.06. Landlord’s Waiver. Landlord and its mortgage lender release
and waive their rights in any of Tenant’s personal property or trade fixtures,
including but not limited to conveyors, cranes, shelving and stacking systems
and other personal property not affixed to the Property located on the Property
and agree to execute such commercially reasonable documents as may be required
by Tenant or its lenders ratifying such waiver, including a right to reasonably
withdraw the personal property upon default or termination.

ARTICLE TWELVE: LEGAL COSTS

     Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in breach
or default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon demand for any costs or
expenses that the Nondefaulting Party

20



--------------------------------------------------------------------------------



 



incurs in connection with any breach or default of the Defaulting Party under
this Lease, whether or not suit is commenced or judgment entered. Such costs
shall include legal fees and costs incurred for the negotiation of a settlement,
enforcement of rights or otherwise. Furthermore, if any action for breach of or
to enforce the provisions of this Lease is commenced, the court in such action
shall award to the party in whose favor a judgment is entered, a reasonable sum
as attorneys’ fees and costs. The losing party in such action shall pay such
attorneys’ fees and costs. Tenant shall also indemnify Landlord against and hold
Landlord harmless from all costs, expenses, demands and liability Landlord may
incur if Landlord becomes or is made a party to any claim or action
(a) instituted by Tenant against any third party, or by any third party against
Tenant, or by or against any person holding any interest under or using the
Property by license of or agreement with Tenant; (b) for foreclosure of any lien
for labor or material furnished to or for Tenant or such other person;
(c) otherwise arising out of or resulting from any act or transaction of Tenant
or such other person; or (d) necessary to protect Landlord’s interest under this
Lease in a bankruptcy proceeding, or other proceeding under Title 11 of the
United States Code, as amended. Tenant shall defend Landlord against any such
claim or action at Tenant’s expense with counsel reasonably acceptable to
Landlord or, at Landlord’s election, Tenant shall reimburse Landlord for any
legal fees or costs Landlord incurs in any such claim or action.

ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS

     Section 13.01. Non-Discrimination. Tenant promises, and it is a condition
to the continuance of this Lease, that there will be no discrimination against,
or segregation of, any person or group of persons on the basis of race, color,
sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, tenure or use of the Property or any portion thereof.

     Section 13.02. Landlord’s Liability; Certain Duties.

          (a) As used in this Lease, the term “Landlord” means only the current
owner or owners of the fee title to the Property or the leasehold estate under a
ground lease of the Property at the time in question. Each Landlord is obligated
to perform the obligations of Landlord under this Lease only during the time
such Landlord owns such interest or title. Any Landlord who transfers its title
or interest is relieved of all liability with respect to the obligations of
Landlord under this Lease to be performed on or after the date of transfer.
However, each Landlord shall deliver to its transferee all funds that Tenant
previously paid if such funds have not yet been applied under the terms of this
Lease.

          (b) Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice. However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30) -day
period and thereafter diligently pursued to completion. Tenant shall use
commercially reasonable efforts to mitigate its damages in the event Landlord
defaults under this Lease.

21



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord’s interest in the Property, and neither the
Landlord, its heirs, successors or assigns, nor its partners, shareholders,
officers or other principals shall have any personal liability under this Lease.

     Section 13.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

     Section 13.04. Interpretation. The captions of the Articles or Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant’s expressed or
implied permission.

     Section 13.05. Incorporation of Prior Agreements; Modifications. This Lease
is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective. This restatement of the Lease
supercedes and replaces all prior leases, amendments and other documents
pertaining to the lease as they may exist as of the date hereof. All amendments
to this Lease shall be in writing and signed by all parties. Any other attempted
amendment shall be void.

     Section 13.06. Notices. Wherever notice is required herein by either party,
the same shall not be unreasonably withheld, conditioned or delayed. All notices
required or permitted under this Lease shall be in writing and shall be
personally delivered or sent by certified mail, return receipt requested,
postage prepaid or by receipted national overnight courier service. Notices to
Tenant shall be delivered to the address specified in Section 1.03 above, except
that upon Tenant’s taking possession of the Property, the Property shall be
Tenant’s address for notice purposes. Notices to Landlord shall be delivered to
the address specified in Section 1.02 above. All notices shall be effective upon
delivery. Either party may change its notice address upon written notice to the
other party.

     Section 13.07. Waivers. All waivers must be in writing and signed by the
waiving party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

     Section 13.08. No Recordation. Tenant shall not record this Lease without
prior written consent from Landlord or Tenant. However, a “Short Form”
memorandum of this Lease executed by both parties shall be recorded on or after
the Restated Commencement Date. Tenant shall pay all transfer taxes and
recording fees.

22



--------------------------------------------------------------------------------



 



     Section 13.09. Binding Effect; Choice of Law. This Lease binds any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant. However, Landlord shall have no obligation to Tenant’s successor unless
the rights or interests of Tenant’s successor are acquired in accordance with
the terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

     Section 13.10. Corporate Authority; Partnership Authority. If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation. Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant’s Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord. If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

     Section 13.11. Joint and Several Liability. All parties signing this Lease
as Tenant shall be jointly and severally liable for all obligations of Tenant.

     Section 13.12. Force Majeure. If Landlord cannot perform any of its
obligations due to events beyond Landlord’s control, the time provided for
performing such obligations shall be extended by a period of time equal to the
duration of such events. Events beyond Landlord’s control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, strikes, fire,
flood or other casualty, shortages of labor or material, government regulation
or restriction and weather conditions.

     Section 13.13. Execution of Lease. This Lease may be executed in
counterparts and, when all counterpart documents are executed, file counterparts
shall constitute a single binding instrument. Landlord’s delivery of this Lease
to Tenant shall not be deemed to be an offer to lease and shall not be binding
upon either party until executed and delivered by both parties.

     Section 13.14. Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

Per Separate Agreement

     Section 13.15. No Brokers. Each party represents and warrants to the other
that it has not dealt with any agents, brokers, finders or other parties with
respect to this Lease or the Expansion Real Property.

23



--------------------------------------------------------------------------------



 



Landlord and Tenant have signed this Lease at the place and on-the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

          Signed on May 3, 2004
at                                                             “LANDLORD”
LIPPMAN & LIPPMAN, L.P.
 
       

  By:   DONMARTIN, LLC, as its sole general partner
 
       

  By:   /s/ Martin Lippman


--------------------------------------------------------------------------------


          Martin Lippman, Member  

      /s/ Martin Lippman


--------------------------------------------------------------------------------

Martin Lippman
 
       

      /s/ Donnabeth Lippman


--------------------------------------------------------------------------------


      Donnabeth Lippman
 
            “TENANT”
DICK’S SPORTING GOODS. INC.
 
       
Signed on May 5, 2004
at                                                          
  By:   /s/ Joseph Queri, Jr.

--------------------------------------------------------------------------------

 
      Joseph Queri, Jr.     Its:   Senior Vice President - Real Estate

24



--------------------------------------------------------------------------------



 



RENT SCHEDULE
I. ORIGINAL LEASE FOR ORIGINAL SPACE (388,190 rsf)

                  Months

--------------------------------------------------------------------------------

  Period

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Rate

--------------------------------------------------------------------------------

1-60
  December 1, 1999 -   111,569/mo     3.45  
 
  November 30, 2004   1,338,828/yr        
61-120
  December 1, 2004   119,654/mo     3.70  
 
  November 30, 2009   1,435,848/yr        
121-180
  December 1, 2009   127,739/mo     3.95  
 
  November 30, 2014   1,532,868/yr        
181-240
  December 1, 2014   135,824/mo     4.20  
 
  November 30, 2019   1,629,888/yr        

II. RENT SCHEDULE
FOR RESTATED LEASE TERM ASSUMING RESTATED COMMENCEMENT DATE OF
FEBRUARY 1, 2005

                  Months

--------------------------------------------------------------------------------

  Period

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Rate**

--------------------------------------------------------------------------------

1-60
  February 1, 2005*   212,674/mo     4.24  
 
  January 31, 2010   2,552,088/yr        
61-120
  February 1, 2010   225,215.66/mo     4.49  
 
  January 31, 2015   2,702,588/yr        
121-180
  February 1, 2015   237,757.33/mo     4.74  
 
  January 31, 2020   2,853,088/yr        
181-240
  February 1, 2020   250,299/mo **     4.99 **
(added term)
  January 31, 2025   3,003,588/yr **        

                      Period

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Rate**

--------------------------------------------------------------------------------

Renewal 1
           
241-300
  February 1, 2025   262,840.66/mo     5.24  
(60 mos.)
  January 31, 2030   3,154,088/yr        
Renewal 2
               
301-359
  February 1, 2030   275,382.33/mo     5.49  
(59 mos.)
  December 31, 2034   3,304,588/yr        
Renewal 3
           
360-420
  January 1, 2035   —   Fair Market Value
 
  January 31, 2040            

1



--------------------------------------------------------------------------------



 



                      Period

--------------------------------------------------------------------------------

  Rent

--------------------------------------------------------------------------------

  Rate**

--------------------------------------------------------------------------------

Renewal 4
               
421-480
  February 1, 2040   —   Fair Market Value
 
  January 31, 2045            



*   Anticipated Restated Commencement; schedule to be adjusted for actual
Restated Commencement Date   **   For Original Space (388,190 sf) and Expansion
Space (213,920 sf) or (602,110 sf).
Figures shown as “Rate” are rounded to nearest penny.

2



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE

By and Between

MARTIN LIPPMAN AND DONNABETH LIPPMAN, “LANDLORD”

and

DICK’S SPORTING GOODS, INC., “TENANT”

1. The Expansion Facility

Tenant shall use its commercially reasonable efforts to complete the Expansion
Facility on the Expansion Real Property in accordance with the plans and
specifications approved by the Landlord (“Plans and Specifications”) by
February 1, 2005 and shall use its commercially reasonable efforts to
substantially complete the Expansion Facility and obtain a Certificate of
Occupancy and otherwise comply with Landlord’s mortgage lender’s conditions to
fund the credit facility described in the Financing Indemnification Letter no
later than November 30, 2004. Tenant shall commence paying rent for the
Expansion Facility on the date that it takes occupancy of the Expansion Facility
but no later than February 1, 2005, unless the Restated Commencement Date is
adjusted as otherwise set forth in this paragraph, in which case Tenant shall
commence paying rent for the Expansion Facility on such adjusted Rent
Commencement Date. The Restated Commencement Date shall be subject to the
following milestones, 1) the Lease signed by all parties by May 5, 2004, and 2)
mutual approval of Plans and Specifications for the subject facility by May 5,
2004. The Restated Commencement Date shall be adjusted for any deviations from
the milestones above for any delays caused by Landlord. The Restated
Commencement Date shall not be adjusted for any delays caused by Tenant,
including, without limitation, any failure by Tenant to complete construction
and take possession of the Expansion Facility on or before February 1, 2005.

2. Construction of the Expansion Facility

     (a) Tenant shall, at Tenant’s expense cause the lien free construction of
the Expansion Facility in accordance with the Plans and Specifications. Tenant
shall be responsible for performing any and all work required or necessary in
connection with the construction of the Expansion Facility including, without
limitation, all architectural and engineering work, surveying and site plan
work, any necessary environmental or wetland mitigation, grading, subsurface and
sitework, obtaining all necessary permits and approvals, site investigation,
construction of the pad, building and parking area and installation of all
equipment, exterior signs, special equipment and all other items necessary for
the completion of the Expansion Facility in accordance with the Plans and
Specifications (the “Tenant’s Work”). The construction of the core and shell of
the Expansion Facility shall be performed by a general contractor pursuant to a
fixed price contract satisfactory to Landlord and its lender. The architect’s
agreement and all plans and specifications for the Expansion Facility shall be
subject to the prior approval of Landlord and its lender, and each of Landlord
and its lender shall have the right to inspect the construction of the Expansion
Facility from time to time.

     (b) The undersigned agrees to reimburse and indemnify and hold harmless the
Landlord, and their heirs, agents, successors and assigns (the “Indemnified
Parties”) from and

A-1



--------------------------------------------------------------------------------



 



against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Indemnified Parties, in any way relating to or arising out of the construction
of the Expansion Facility, the condition of the Property or any action taken or
omitted by the Tenant or any of its employees, contractors or agents. At all
times during the construction of the Expansion Facility, Tenant shall maintain
builder’s risk insurance in amounts satisfactory to Landlord and shall name
Landlord as additional insured thereon. Such policies shall otherwise comply
with the terms of Section 4.04(d) of the Lease.

          (c) Subject to the terms hereof, Landlord shall pay to Tenant an
Expansion Allowance not to exceed $11,000,000 for costs and expenses incurred by
Tenant in the development, site preparation approvals and construction
(including soft costs) of the Expansion Space as disclosed on the Budget
attached as Exhibit C. Tenant shall provide to Landlord evidence of the payment
of such costs and expenses. The Expansion Allowance is not dependent or limited
by a specific line item but is intended to be reflective of the type of costs to
be incurred so that as long as costs are incurred in the expansion and are in
conformance to the Construction Specifications as certified by the Architect or
represent arms-length third party services in the case of soft costs, they shall
be included in and given credit for the Expansion Allowance.

Provided no uncured default exists under this Lease and Tenant has complied with
all its obligations under the Financing Indemnification Letter, the Expansion
Allowance shall be paid within fifteen (15) days after the last of all of the
following to occur:



(i)   Lien free completion of the Tenant’s Work;   (ii)   Acquisition by Tenant
of a Certificate of Occupancy for the Expansion Facility properly issued by the
governmental body having jurisdiction;   (iii)   Delivery of an estoppel letter
in form and substance satisfactory to Landlord’s mortgage lender stating that
this Lease is in full force and effect, no event of default has occurred under
the Lease and Tenant shall commence paying Base Rent for the Expansion Space
upon the date that it takes occupancy of the Expansion Space, but in any event
no later than February 1, 2005 (the “Restated Commencement Date”); and   (iv)  
Delivery to Landlord of unconditional waivers of lien from Tenant’s general
contractor and any subcontractor or any person performing labor and/or supplying
materials in connection with such work, showing that such persons shall have
been paid in full to date for all work performed or such other reasonable
assurances acceptable to Landlord’s mortgage lender that the work or materials
have been properly paid for.

If the Expansion Allowance is not paid within fifteen (15) days of the date
Tenant delivers all the required materials (the “Allowance Payment Date”) a late
charge of 5% of the amount not so paid shall attach and increase the allowance.
In addition, interest at the Default Rate in accordance with Section 4.06 shall
accrue from the Allowance Payment Date and be payable by

2



--------------------------------------------------------------------------------



 



Landlord, and Tenant shall be entitled to offset its rent obligations until it
has recovered the Expansion Allowance and interest accruing thereon and the late
charge.

     3. Options To Extend.

     (a) Tenant shall not have any option or right to extend the Term except as
hereinafter provided in this Section.

     (b) Tenant shall have the right to extend the Lease Term set forth in
Article Two of the Lease for four (4) consecutive periods, the first such period
to be for four years eleven months (“First Option Term”) and the second through
fourth such periods to be for five years each, (respectively the “Second Option
Term”, “Third Option Term”, and “Fourth Option Term” and, together with the
First Option Term, each an “Option Term”) upon the same terms and conditions set
forth in the other Sections of the Lease, subject to the fulfillment of the
conditions that on or before the date which is twelve (12) months prior to the
expiration of the Initial Term or immediately preceding Option Term, as
applicable, Tenant shall have delivered a written notice to Landlord referring
to this Addendum to Lease and stating that Tenant elects to extend the Lease
pursuant hereto. Notwithstanding the foregoing, the exercise by Tenant of the
Third Option Term shall be governed by the provisions of Section 4(b) hereof.

     (c) Should Landlord and Tenant not mutually agree to the terms of the Third
Option Term Rent, as provided in Section 4 herein, Tenant shall have the right
to terminate the Lease effective as of the expiration of the Second Option Term
by written notice to Landlord, which written notice shall be delivered to
Landlord on or before the beginning of the twelfth (12th) month prior to the
expiration of the Second Option Term.

4. Option Rent

     (a) The Option Rent for the First and Second Option Terms shall be the Base
Rent as set forth in Article Three of the Lease. The Option Rent for the Third
Option Term shall be the Fair Market Rental Value as set forth herein.

     (b) “Fair Market Rental Value” for purposes of establishing Option Rent for
the Third Option Term shall be that value determined as follows:

     (1) The term “fair market rental value” shall mean the annual amount per
rentable square foot that a willing, non-equity, non-renewal, non-expansion new
tenant would pay and a willing, landlord of similarly situated premises would
accept at arm’s length, giving appropriate consideration to annual rental rates
per rental square foot.

     (2) Eighteen (18) months prior to the expiration of the Second Option Term,
the parties will meet and attempt in good faith to establish by agreement the
fair market rental value for the Option Rent for the Third Option Term. In the
event that the parties are unable to agree upon the fair market rental value for
the Third Option Rent at least fifteen (15) months prior to the expiration of
the Second Option Term, Tenant shall appoint an Appraiser who shall prepare an
appraisal of the fair market rent within 30 days for submission to Landlord. If
Landlord so elects, such appraisal shall become the Option Rent for the Third
Option Term. If, however, the Landlord does not so elect, it

3



--------------------------------------------------------------------------------



 



shall appoint a second Appraiser who shall, with Tenant’s Appraiser, select a
third Appraiser within 30 days, which third Appraiser shall deliver a fair
market rent appraisal by the beginning of the twelfth (12th) month prior to the
expiration of the Second Option Term.

     (3) “Appraiser” shall mean an appraiser who shall have at least one of
these designations; Member of the Appraisers Institute, Senior Member of the
National Institute of Independent Fee Appraisers or Society of Real Estate
Appraisers, Senior Real Property Appraiser.

     (c) The parties will use all reasonable, good faith efforts to agree upon
or determine by the foregoing appraisal method the fair market rental value of
the Option Rent to be paid during such Third Option Term. In the event that the
parties do not determine the fair market value on or prior to the beginning of
the twelfth month prior to the expiration of the Second Option Term, Tenant may
provide written notice to Landlord of its intent to terminate the Lease
effective as of the last day of the Second Option Term. The time period during
which Tenant may exercise its option for the Third Option Term may be extended
an additional thirty (30) days upon mutual agreement of the parties.

     (d) In no event will the Option Rent for the Third Option Term be less than
the Base Rent in effect at the end of the Second Option Term.

     (e) The Option Rent for the Fourth Option Term shall be the Option Rent for
the Third Option Term plus an amount equal to $0.25 multiplied by the number of
square feet contained in the distribution center facility.

4. Contingencies

          (a) This Lease is contingent on the review of the title matters
associated with the property.

          (b) This Lease is contingent upon Tenant executing and delivering the
Financing Indemnity Letter and paying Tenant’s Rate Lock Payment.

5. Reports

Tenant acknowledges that Landlord is seeking financing from an institutional
lender to fund the Expansion Allowance. Tenant agrees to cooperate with Landlord
and its lender, and to deliver all materials, including, without limitation,
construction and design information, contracts, surveys, due diligence
materials, assignments and consents requested by lender in connection with the
financing of the Expansion Allowance. Tenant hereby agrees to provide an ALTA
As-built survey and geotechnical reports certified in favor of Landlord and its
mortgage lender, and to provide an owners’/lenders’ title insurance policy for
the Expansion Property at Tenant’s cost.

4



--------------------------------------------------------------------------------



 



This Addendum is Understood and Agreed upon by:

          Signed on May 3, 2004   “LANDLORD”
LIPPMAN & LIPPMAN, L.P.
at                                                         
       
 
       

  By:   DONMARTIN, LLC, as its sole general partner
 
       

  By:   /s/ Martin Lippman

     

--------------------------------------------------------------------------------


            Martin Lippman
 
       

      /s/ Martin Lippman

     

--------------------------------------------------------------------------------


      Martin Lippman
 
       

      /s/ Donnabeth Lippman

     

--------------------------------------------------------------------------------

Donnabeth Lippman
 
            “TENANT”
DICK’S SPORTING GOODS. INC.
 
       
Signed on May 5, 2004
  By:   /s/ Joseph Queri, Jr.
at                                                         
     

--------------------------------------------------------------------------------

 
      Joseph Queri, Jr.
 
  Its:   Senior Vice President - Real Estate

5



--------------------------------------------------------------------------------



 



HAZARDOUS MATERIALS RIDER

Dick’s Clothing & Sporting Goods, Inc.

Tenant shall (i) not cause or permit any Hazardous Material to be brought upon,
released, kept or used in or about the Premises by Tenant, its agents,
employees, contractors or invitees, without the prior written consent of
Landlord (which consent Landlord shall not unreasonably withhold or delayed as
long as Tenant demonstrates to Landlord’s reasonable satisfaction that such
Hazardous Material is necessary or useful to Tenant’s business and will be used,
kept and stored in a manner that complies with all laws relating to any such
Hazardous Material so brought upon or used or kept in or about the Premises). If
Tenant breaches the obligations stated in the preceding sentence, or if the
presence or release of Hazardous Material on the Premises caused or permitted by
Tenant results in contamination of the Premises by Hazardous Material or
otherwise occurs for which Tenant is legally liable to Landlord for damage
resulting therefrom, then Tenant shall indemnify, defend and hold Landlord
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (including, without limitation, diminution on value of the
Premises, damages for the loss or restrictions on use of rentable or usable
space or of any amenity of the Premises, damages arising from any adverse impact
on marketing of the Premises, and reasonable sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees) which arise during or after
the lease term as a result of such contamination. The indemnification set forth
herein shall run to the benefit of any bank or other lender to which Landlord or
Landlord’s successors and assigns may grant a security interest in the Property
and or assigns may grant a security interest in the Property and or the
Premises. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil or ground water on or under the Premises
caused or permitted by Tenant, its agents, employees, contractors or invitees.
Without limiting the foregoing, if the presence or release of any Hazardous
Material on the Premises caused or permitted by Tenant results in any
contamination of the Premises, Tenant shall promptly take all actions at its
sole expense as are necessary to return the Premises to the condition existing
prior to the introduction of any such Hazardous Material to the Premises;
provided that Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises.

Landlord represents that to the best of their knowledge, they are not aware of
the existence of any hazardous material or related environmental concerns with
respect to the Original Property. Furthermore, Landlord shall indemnify Tenant
for any breach of this representation. Tenant represents that it has undertaken
environmental investigations of the Expansion Real Property, and Landlord makes
no representation whatsoever about the Expansion Real Property. Tenant accepts
the Expansion Real Property as is and shall be responsible at its sole expense,
for remediating all Hazardous Material in accordance with applicable laws. This
provision shall survive the expiration or earlier termination of this Lease.

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State

1



--------------------------------------------------------------------------------



 



of Pennsylvania or the United States Government. The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Pennsylvania Health and Safety Code.

Administrative Code, Division 4, Chapter 20; (viii) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. Section 1317); (ix) defined as a “hazardous waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq. (42 U.S.C. Section 6903); (x) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. (42 U.S.C.
Section 9601); or (xi) or any substance requiring remediation under any federal,
state, municipal or other governmental statute, ordinance, rule, regulation or
policy.

AGREED BY:

          Signed on May 5, 2004
at                                                             “TENANT”
DICK’S SPORTING GOODS, INC.
 
       

  By:   /s/ Joseph Queri, Jr.

--------------------------------------------------------------------------------

Joseph Queri, Jr.

  Its:   Senior Vice President - Real Estate
 
            “LANDLORD”
LIPPMAN & LIPPMAN, L.P.
 
       
Signed on May 3, 2004
       
at                                                          
  By:   DONMARTIN, LLC, as its sole general partner  

  By:   /s/ Martin Lippman


--------------------------------------------------------------------------------


             Martin Lippman
 
       

      /s/ Martin Lippman


--------------------------------------------------------------------------------

Martin Lippman
 
       

      /s/ Donnabeth Lippman


--------------------------------------------------------------------------------


      Donnabeth Lippman

2